United States Court of Appeals
                  FOR THE EIGHTH CIRCUIT
                       ___________

                       No. 96-2453
                       ___________

United States of America,   *
                            *
         Appellee,          *
                            *
    v.                      *
                            *
North 48 Feet of Lots 19 and 20 in                       *

Block 8 of M.J. Hammett&s Addition                       *
    Appeal from the United States
to the City of Pine Bluff, Arkansas,                     *
    District Court for the
Same Being Located in the Northeast                      *
    Eastern District of Arkansas.
1/4 of the Northwest 1/4 Section 3,                  *
Township 6 South, Range 9 West of                    *
[PUBLISHED]
the 5th P.M., One Parcel Property                    *
Located at Pine Bluff, Arkansas, with all *
appurtenances and improvements                       *
thereon; James Davis,        *
                             *
         Appellants.         *

                        __________

                            Submitted: September 10, 1997
                                    Filed: March 27, 1998
                        __________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                       __________

PER CURIAM.
    James Davis appeals the district court&s1 judgment
ordering the forfeiture of his real property to the
government, pursuant to 21 U.S.C. § 881(a)(7), and
rejecting his innocent-owner defense.

    Evidence presented at the bench trial--and credited
by the district court--showed that Davis&s brother L.C.
was a large-scale drug dealer operating out of a house
Davis owned, and that it was obvious to an ordinary
person the property was used for drugs, based on the
extensive foot traffic and the presence of home-
protection devices typically used by large-scale drug
dealers.   The district court concluded, and we agree,
that the government established probable cause that the
property was used for a prohibited purpose.       We also
agree that Davis failed to establish his entitlement to
an innocent-owner defense. See 21 U.S.C. § 881(a)(7) (no
property shall be forfeited “to the extent of an interest
of an owner, by reason of any act or omission established
by that owner to have been committed or omitted without
the knowledge or consent of that owner”); Sawheny v.
Pioneer Hi-Bred Int&l, Inc., 93 F.3d 1401, 1407 (8th Cir.
1996) (legal conclusions reviewed de novo, facts reviewed
for clear error); United States v. 3639 2nd St., N.E.,
869 F.2d 1093, 1095 (8th Cir. 1989) (once government
establishes probable cause that property was used for
prohibited purpose, owner must demonstrate that property
was not subject to forfeiture or that defense applies).
Although Davis did not live in the house, he was a
frequent visitor, and his testimony denying knowledge of


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                     -2-
the drug activities was not credited by the trial court.
His knowledge of such activities, coupled with his
admission that L.C. would have left the house if asked,
supports the district court&s conclusion that Davis failed
to show L.C. acted without Davis&s knowledge or consent.

    Accordingly, after careful review of the record and
the arguments made by the parties, we affirm the judgment
of the district court. We deny all pending motions.




                            -3-
A true copy.

    Attest:

        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                      -4-